The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          December 15, 2022

                               2022COA143

No. 22CA0204, Roane v. Archuleta — Government — Public
Records — Colorado Open Records Act — Public Records Open
to Inspection — Allowance or Denial of Inspection; Civil
Procedure — Disclosure and Discovery

     A division of the court of appeals considers whether an

individual who is litigating against a public entity, and who did not

propound discovery requests in that litigation, has the right to

obtain relevant documents from the public entity through a records

request under the Colorado Open Records Act (CORA). The division

rejects the appellant’s contention that the Colorado Supreme

Court’s decisions in Martinelli v. District Court, 199 Colo. 163, 612

P.2d 1083 (1980), and City of Colorado Springs v. White, 967 P.2d

1042 (Colo. 1998), preclude the appellee from employing CORA to

obtain relevant documents from a public entity that is an adverse

party in pending litigation. The division holds that the lack of a
“pending litigation” exception in CORA provides further support for

its decision in this case. Accordingly, the division affirms the

district court’s inspection order.
COLORADO COURT OF APPEALS                                         2022COA143


Court of Appeals No. 22CA0204
Archuleta County District Court No. 21CV30003
Honorable Jeffrey R. Wilson, Judge


Matt Roane,

Plaintiff-Appellee,

v.

Kristy Archuleta, in her official capacity as the Clerk and Recorder of Archuleta
County,

Defendant-Appellant.


                              ORDER AFFIRMED

                                  Division A
                         Opinion by JUDGE LIPINSKY
                          Fox and Freyre, JJ., concur

                        Announced December 15, 2022


Matt Roane Law, Matt Roane, Pagosa Springs, Colorado, for Plaintiff-Appellee

Todd A. Weaver, County Attorney, Pagosa Springs, Colorado, for Defendant-
Appellant
¶1    This case presents the novel issue in Colorado of whether an

 individual who is litigating against a public entity, and who did not

 propound discovery requests in that litigation, has the right, during

 the pendency of the litigation, to obtain documents relevant to the

 litigation from the public entity through a records request under the

 Colorado Open Records Act, §§ 24-72-200.1 to -205.5 (CORA). We

 hold that, under the facts of the case, plaintiff, Matt Roane, has the

 right under CORA to obtain a public record from the Archuleta

 County Board of County Commissioners (the Board), despite the

 pendency of Roane’s lawsuit against the Board. For this reason, we

 affirm the district court’s order (the inspection order) requiring

 defendant, Kristy Archuleta, in her official capacity as the Clerk and

 Recorder of Archuleta County, to allow Roane to inspect the public

 record he requested.

               I.   Background and Procedural History

¶2    Except as noted, the underlying facts are undisputed.

¶3    Roane filed a declaratory judgment action against the Board

 for its alleged violation of Colorado’s open meetings statute (the

 declaratory judgment case). The declaratory judgment case was

 subject to the simplified procedures set forth in C.R.C.P. 16.1,


                                    1
 which require the parties to make the disclosures specified in

 C.R.C.P. 16.1(k)(1) and allow the limited discovery described in

 C.R.C.P. 16.1(k)(4). Under C.R.C.P. 16.1(k)(4)(B), Roane and the

 Board were limited to five document requests each. But they

 neither exchanged disclosures nor propounded discovery requests.

¶4    The parties filed cross-motions for summary judgment. While

 the motions were pending, Roane submitted a CORA request (the

 request) to Archuleta in her capacity as the Board’s custodian of

 records. In the request, Roane sought a recording of a public Board

 meeting (the recording) and an email and attachments concerning

 the agenda for an earlier “work session” at which the Board

 discussed a local medical center’s request for public funds to

 purchase COVID-19 test kits. (This appeal only involves Roane’s

 request for the recording.)

¶5    According to Roane, the Board did not record the substance of

 its discussion of the medical center’s funding request during the

 “work session” and, at the public Board meeting, made a “quick,

 ceremonial” decision to fund the test kits. Roane alleged that the

 Board engaged in the “substantive hard work” regarding the

 funding request behind closed doors at the “work session.”


                                   2
¶6    The parties do not dispute that the recording is a public

 record, that it is relevant to the declaratory judgment case, or that

 Roane did not submit the request to circumvent the limit of five

 document requests specified in C.R.C.P. 16.1(k)(4)(B). Roane said

 he needed the recording to obtain information for his reply in

 support of his pending motion for summary judgment.

¶7    Archuleta denied Roane’s request, asserting that, under

 sections 24-72-203(1) and 24-72-204(1)(c), C.R.S. 2022, the

 recording was

            not open to inspection as “otherwise provided
            by law” pursuant to the Colorado Supreme
            Court’s ruling in Martinelli [v. District
            Court, 199 Colo. 163, 612 P.2d 1083 (1980)],
            [the request] is “prohibited by rules
            promulgated by the supreme court” pursuant
            to Colorado Rule of Civil Procedure 34, and is
            prohibited “by the order of any court”
            pursuant to the Colorado Supreme Court’s
            ruling and order in Martinelli.

¶8    After Archuleta denied the request, Roane filed a separate

 action against her under section 24-72-204(5) of CORA to obtain,

 among other relief, an order requiring Archuleta to “make the

 [r]ecording available for . . . Roane’s inspection.”




                                     3
¶9     The court agreed that Roane was entitled to inspect the

  recording and ordered Archuleta to produce it to him. In the

  inspection order, the court explained that, although Roane “could

  have used the discovery process to obtain the information sought in

  his CORA request, the discovery process was not his exclusive

  means for obtaining such information.” The court also noted that

  “nothing in the record show[ed] that any statute, rule or court order

  prevented [Roane] from making” the request.

¶ 10   On appeal, Archuleta contends that the court erred because,

  among other reasons, the inspection order was in “complete

  contradiction to” the Colorado Supreme Court’s decisions in

  Martinelli and City of Colorado Springs v. White, 967 P.2d 1042

  (Colo. 1998). We disagree.

                                II.   Analysis

                       A.   Standard of Review and
                   Principles of Statutory Interpretation

¶ 11   We review the construction and application of CORA de novo.

  Bjornsen v. Bd. of Cnty. Comm’rs, 2019 COA 59, ¶ 39, 487 P.3d

  1015, 1023. “[W]hen construing the statutory language of CORA,

  we ‘. . . look first to the plain language, always striving to give effect



                                      4
  to the General Assembly’s intent and chosen legislative scheme.’”

  Denver Publ’g Co. v. Bd. of Cnty. Comm’rs, 121 P.3d 190, 195 (Colo.

  2005) (quoting Sooper Credit Union v. Sholar Grp. Architects, P.C.,

  113 P.3d 768, 771 (Colo. 2005)). In addition, “we must give

  consistent, harmonious, and sensible effect to all parts of the

  statute and avoid an interpretation or construction that would

  render any language meaningless” and avoid “ascrib[ing] a meaning

  that would lead to an illogical or absurd result.” Yotes, Inc. v.

  Indus. Claim Appeals Off., 2013 COA 124, ¶ 14, 310 P.3d 288, 291.

                         B.   The Applicable Law

¶ 12   Our review of the legal principles underlying this case involves

  four discrete steps. First, we discuss the applicable provisions of

  CORA. Second, we turn to the authorities on which Archuleta’s

  argument rests — two Colorado Supreme Court cases, a formal

  opinion of the Colorado Attorney General, and federal cases

  addressing sections of the federal Freedom of Information Act

  (FOIA), 5 U.S.C. § 552, that Archuleta asserts are analogous to the

  relevant sections of CORA. Third, we consider Archuleta’s public

  policy arguments. Fourth, we examine decisions from other

  jurisdictions that reinforce our reading of CORA.


                                     5
                  1.    The Scope and Meaning of CORA

¶ 13   CORA rests on the principle that “[a]ll public records shall be

  open for inspection by any person at reasonable times, except as

  provided [in the exceptions set forth in CORA] or as otherwise

  provided by law.” § 24-72-203(1)(a) (emphasis added). The General

  Assembly emphasized that any exceptions to the right of inspection

  conferred under CORA must be “specifically provided by law.”

  § 24-72-201, C.R.S. 2022 (emphasis added).

¶ 14   The General Assembly’s statement of the policy underlying

  CORA “clearly eliminates any requirement that a person seeking

  access to public records show a special interest in [the subject]

  records in order to be permitted access thereto.” Denver Publ’g Co.

  v. Dreyfus, 184 Colo. 288, 292, 520 P.2d 104, 106 (1974); see also

  City of Colorado Springs, 967 P.2d at 1056 (“The particular purpose

  for which one seeks the public record is not relevant in determining

  whether disclosure is required . . . .”).

¶ 15   Because “CORA’s clear language creates a strong presumption

  in favor of disclosing records,” a court must “construe any

  exceptions to CORA’s disclosure requirements narrowly.” Jefferson

  Cnty. Educ. Ass’n v. Jefferson Cnty. Sch. Dist. R-1, 2016 COA 10,


                                      6
  ¶ 14, 378 P.3d 835, 838. The parties agree that the only potentially

  applicable CORA exception is the one referring to disclosures barred

  “by rules promulgated by the supreme court or by the order of any

  court.” § 24-72-204(1)(c) (exception c). Archuleta interprets the

  reference to “rules promulgated by the supreme court” in exception

  c to mean the Colorado Rules of Civil Procedure and interprets

  “order of any court” to encompass supreme court precedent.

            2.    The Authorities on Which Archuleta Relies

            a.   The Colorado Supreme Court’s Decisions in
                 Martinelli and City of Colorado Springs and
                             Related Authorities

¶ 16   Archuleta specifically argues that Martinelli and City of

  Colorado Springs hold that “open records laws cannot be used to

  supplant discovery practice in civil litigation,” and that “the

  [d]istrict [c]ourt created a non-existent exception” to such precedent

  for cases subject to C.R.C.P. 16.1. We need not reach Archuleta’s

  contention that “order of any court” in exception c means supreme

  court precedent because, regardless of the language of exception c,

  we must follow the supreme court’s decisions. See People v.

  Robson, 80 P.3d 912, 914 (Colo. App. 2003) (“[W]e are bound by the




                                     7
  rule as expressed by the Colorado Supreme Court, and we are not

  free to depart from this precedent.”).

¶ 17   We now turn to Martinelli. Contrary to Archuleta’s argument,

  in that case, the supreme court held that the right to inspection of

  public records granted in CORA is distinct from, rather than

  mutually exclusive of, the right to obtain discovery set forth in the

  Rules of Civil Procedure. See Martinelli, 199 Colo. at 177, 612 P.2d

  at 1093.

¶ 18   The facts underlying Martinelli are critical to understanding

  the scope of the supreme court’s statement that CORA was not

  intended to “supplant discovery practice in civil litigation.” Id.

  Martinelli was an original proceeding in which the Denver Police

  Department and individual Denver police officers (the police

  petitioners) sought to block an individual respondent from using

  C.R.C.P. 34 to obtain personnel files and Staff Investigation Bureau

  reports (S.I.B. reports) in the individual’s pending civil action

  against the police petitioners. Id. at 167-68, 612 P.2d at 1086-87.

  In that action, the individual alleged, among other things, that the

  individual officers had illegally arrested and assaulted him. Id. at

  167, 612 P.2d at 1086. Significantly for purposes of this case, the


                                     8
  individual had not sought the subject documents through a CORA

  request.

¶ 19   So why did the supreme court address CORA in Martinelli?

  The police petitioners argued in their original proceedings that two

  of the exceptions from disclosure set forth in CORA barred the

  individual from obtaining the subject documents through discovery

  in the pending case. Id. at 176, 612 P.2d at 1093. Those CORA

  exceptions authorized public entities to deny public access to

  “personnel files” and certain records of criminal investigations if

  “disclosure would be contrary to the public interest.” Id. at 176-77,

  612 P.2d at 1093 (first citing § 24-72-204(3)(a)(II), C.R.S. 1973; and

  then citing § 24-72-305(5), C.R.S. 1978).

¶ 20   The police petitioners essentially argued that the exceptions to

  CORA not only apply to requests for public records under CORA but

  also to document requests in civil cases. Id. The supreme court

  rejected this theory: “[T]he legislature did not intend that the open

  records laws would supplant discovery practice in civil litigation.”

  Id. at 177, 612 P.2d at 1093. The court explained that CORA is

  “directed toward ‘regulation of the entirely different situation of the

  general exploration of public records by any citizen during general


                                     9
  business hours.’” Id. (quoting Tigue v. City & Cnty. of Honolulu, 520

  P.2d 1345, 1348 (Haw. 1974)). The court concluded that the CORA

  exceptions on which the police petitioners relied did not, “ipso facto,

  exempt the personnel files and the S.I.B. reports from discovery in

  civil litigation.” Id. at 177, 612 P.2d at 1094.

¶ 21    Thus, Martinelli stands for the proposition that CORA does not

  bar production of documents otherwise producible in civil litigation.

  It does not support Archuleta’s contention that individuals litigating

  against public entities are precluded from obtaining documents

  from those entities through CORA during the pendency of the

  litigation.

¶ 22    City of Colorado Springs also does not support Archuleta’s

  contention. That case involved the opposite situation from

  Martinelli: the plaintiff had submitted a CORA request to obtain a

  report relating to an internal evaluation of the Industrial Training

  Division of the Colorado Springs Community Services Department

  but was not litigating against the Department (other than in the

  case he filed under CORA). City of Colorado Springs, 967 P.2d at

  1045. The custodian of the report argued that it was privileged

  from disclosure under the common law governmental deliberative


                                     10
  process privilege and, therefore, was subject to the CORA exception

  for “privileged information” contained in section 24-72-204(3)(a)(IV),

  C.R.S. 1998. City of Colorado Springs, 967 P.2d at 1045-46.

¶ 23   In City of Colorado Springs, the supreme court adopted the

  “deliberative process privilege,” which bars public disclosure of

  communications between government officials when disclosure of

  the communications would deter the open exchange of opinions. Id.

  at 1047, 1050. The court held that the report fell within that

  privilege and was thus exempt from inspection under CORA. Id. at

  1057-58.

¶ 24   Although, as Archuleta notes, the City of Colorado Springs

  court quoted the language in Martinelli stating that CORA is not

  intended to “supplant discovery practice in civil litigation,” id. at

  1055 (quoting Martinelli, 199 Colo. at 177, 612 P.2d at 1093), it did

  so in the context of explaining that CORA “incorporates,” rather

  than “supplants,” common law evidentiary privileges. Id. The court

  noted that, although CORA does not “refer to . . . common law

  privileges by name,” it nonetheless “protect[s] material insulated by

  these privileges by general reference to discovery principles.” Id.




                                     11
¶ 25   Moreover, the City of Colorado Springs court articulated an

  important distinction between the production of public records

  through discovery in civil litigation and through CORA requests:

            In contrast to the discovery context, . . . the
            need of the party requesting disclosure is not
            relevant to a request for public records. The
            particular purpose for which one seeks the
            public record is not relevant in determining
            whether disclosure is required because the
            open records laws only require disclosure of
            materials which would be routinely disclosed
            in discovery.

  Id. at 1056 (emphasis added) (citations omitted). Thus, Roane’s

  purpose in seeking the recording to support his position in the

  declaratory judgment case “is not relevant in determining whether

  disclosure is required” under CORA. Id.; see also City of Fort Collins

  v. Open Int’l, LLC, No. 21-cv-02063-CNS-MEH, 2022 WL 7582436,

  at *6 (D. Colo. Aug. 16, 2022) (unpublished opinion) (“[T]he Court is

  . . . mindful that CORA provides a statutory right to request public

  records, independent of the discovery procedures set forth in the

  Federal Rules of Civil Procedure.”). Accordingly, under City of

  Colorado Springs, Archuleta must comply with the request without

  regard to Roane’s reason for seeking the recording.




                                   12
¶ 26   Our analysis of the supreme court cases cited in Archuleta’s

  opening brief would be incomplete without review of People in

  Interest of A.A.T., 759 P.2d 853 (Colo. App. 1988), which relies in

  part on Martinelli. Roane cites to A.A.T. in his answer brief and

  Archuleta addresses the case in her reply brief.

¶ 27   Although the division decided A.A.T. on jurisdictional grounds,

  like this case, it involved the litigants’ attempt to use CORA to

  obtain documents relevant to a pending case. Id. at 853-55. In

  that case, intervenors in a proceeding for termination of parental

  rights submitted a CORA request for records, including documents

  concerning “[that] particular termination case,” from the Arapahoe

  County Department of Social Services. Id. at 854. The Department

  denied the intervenors access to the documents on the grounds that

  the request “should be made pursuant to the ‘rules of court

  procedure.’” Id. The intervenors responded that “their requests

  were not discovery requests, but were legitimate [CORA] requests

  . . . , regardless of [the intervenors’] status as parties to [the] case or

  of the relevancy of the documents to the action pending before the

  court.” Id. The intervenors further asserted that the district court,




                                      13
  “in its role as tribunal for termination proceedings,” lacked

  jurisdiction to rule on the validity of their CORA request. Id.

¶ 28   The district court disagreed, concluding that it could exercise

  jurisdiction over the intervenors’ CORA request. Id. It ordered the

  Department to produce certain of the requested documents to the

  intervenors pursuant to CORA but held that the records concerning

  “[that] particular termination case” must be treated as “discovery

  requests under the Rules of Civil Procedure.” Id. On appeal, the

  intervenors argued that the trial court in the termination case

  lacked subject matter jurisdiction to decide their right to obtain the

  requested documents through CORA. Id.

¶ 29   The division agreed with the intervenors, noting that CORA

  “does not expressly limit access to any records merely because a

  person is engaged in litigation with the public agency from which

  access to records is requested.” Id.

¶ 30   The division first explained that the process for obtaining an

  expedited court ruling set forth in section 24-72-204(5) and (6),

  C.R.S. 1982, of CORA is “the exclusive method for obtaining a

  review of the accessibility of these records.” Id. Next, the division

  noted that “the claim of entitlement to access to public records


                                    14
  under [CORA] presents issues distinct from the issue of the

  discoverability of possible evidence for use in litigation.” Id. at 855.

  For these reasons, the division concluded that the trial court lacked

  subject matter jurisdiction to consider the Department’s objections

  to the intervenors’ CORA requests “in the context, and as part, of

  [that] juvenile court proceeding.” Id. The division noted, however,

  that it was “express[ing] no view upon the substantive issue of the

  extent to which intervenors are entitled to any of the records” under

  CORA. Id.

¶ 31   The lack of an exception in CORA for pending litigation and

  the attorney fee provision of CORA, which Martinelli, City of

  Colorado Springs, and A.A.T. do not address, further confirm our

  determination that those cases support Roane’s arguments. First,

  CORA does not contain an exception expressly barring an individual

  from obtaining public records from an entity against whom the

  individual is litigating. See generally § 24-72-204, C.R.S. 2022

  (listing the grounds for allowance or denial of requests for

  inspection of public records under CORA). As we discuss below in

  Part II.B.4, case law from other states demonstrates that, absent

  such an express exception, a state’s open records act does not bar a


                                     15
  litigant from employing the act to obtain documents from an

  adverse party that is a public entity.

¶ 32   Second, section 24-72-204(5)(b), which addresses awards of

  attorney fees in connection with CORA requests, envisions civil

  litigants’ use of CORA. Specifically, that provision mandates

  awards of “court costs and reasonable attorney fees to [a] prevailing

  applicant” whose CORA request was improperly denied, unless “the

  records being sought are related to . . . pending litigation” against a

  state or local public body and “are discoverable pursuant to . . . the

  Colorado rules of civil procedure.” § 24-72-204(5)(b). Thus, CORA

  does not prevent a litigant from employing CORA to obtain public

  records for use in a pending suit against the producing entity — it

  only prevents that party from recovering attorney fees and costs if

  the party could also have obtained the subject documents through

  discovery. This statutory language would be meaningless if a

  litigant could not employ CORA to obtain documents to support a

  pending civil suit against a public entity.

¶ 33   In light of the supreme court’s decisions in Martinelli and City

  of Colorado Springs, the division’s decision in A.A.T., and the

  provisions of CORA noted above, we reject Archuleta’s argument


                                    16
  that an individual litigating against a public entity is barred from

  employing CORA to obtain relevant documents from that entity.

¶ 34   Next, we consider the second type of authority on which

  Archuleta’s assertion rests.

            b.    Attorney General Formal Opinion No. 01-1

¶ 35   Archuleta asserts that a formal opinion of the Colorado

  Attorney General supports her interpretation of CORA. Colo. Op.

  Att’y Gen. No. 01-1 (July 5, 2001).

¶ 36   As a general matter, written opinions by the Colorado Attorney

  General are not binding upon us. Justus v. State, 2014 CO 75, ¶ 31

  n.11, 336 P.3d 202, 211 n.11. While the Attorney General’s written

  opinions are “entitled to respectful consideration as a

  contemporaneous interpretation of the law by a government official

  charged with the responsibility of such interpretation,” our

  resolution of an issue of statutory construction “must proceed from

  an independent analysis of the statutory scheme.” Colo. Common

  Cause v. Meyer, 758 P.2d 153, 159 (Colo. 1988).

¶ 37   In any event, the Attorney General opinion supports our

  determination that CORA generally allows civil litigants to access

  public records from a public entity that is an adverse party. The


                                    17
  Attorney General opinion acknowledges that “[t]here may be times

  when parties to a civil lawsuit can use the Open Records Act to

  obtain information concerning their lawsuit from governments in

  Colorado, whether or not the government involved is a party to the

  lawsuit.” Colo. Op. Att’y Gen. No. 01-1 at 7 (citing to A.A.T., 759

  P.2d at 854).

¶ 38   The Attorney General opinion then points to a small number of

  situations in which a litigant is precluded from using CORA to

  obtain documents from an adverse party that is a public entity,

  such as when the request “violates a limit on discovery imposed by

  the court or under the rules of civil procedure or otherwise

  interferes with the judicial process.” Id. (citing to exception c).

¶ 39   Because Roane did not seek to wield CORA to circumvent a

  limit on document requests (as noted above, he did not propound

  any discovery requests in the declaratory judgment case),

  Archuleta’s argument regarding the possible use of CORA “to

  supplement or expand discovery in ongoing litigation” has no

  bearing on our analysis. Nothing in the Attorney General opinion

  supports Archuleta’s argument.




                                     18
¶ 40   Next, we analyze the third type of authority on which

  Archuleta’s interpretation of CORA rests.

          c.    The United States Supreme Court FOIA Cases

¶ 41   Archuleta points to United States Supreme Court cases

  interpreting FOIA to support her argument regarding the interplay

  between the discovery rules and open records laws because

  Colorado courts have looked to analogous provisions of FOIA when

  interpreting CORA. See, e.g., Wick Commc’ns Co. v. Montrose Cnty.

  Bd. of Cnty. Comm’rs, 81 P.3d 360, 361 (Colo. 2003). But those

  Supreme Court decisions concerned different facts and different

  issues from those presented here.

¶ 42   In particular, Archuleta directs us to the United States

  Supreme Court’s statement in John Doe Agency v. John Doe Corp.,

  493 U.S. 146, 153 (1989), “that the FOIA was not intended to

  supplement or displace rules of discovery.” Archuleta, however,

  fails to provide the context of that language.

¶ 43   In John Doe Agency, the Supreme Court decided whether the

  FOIA exception for documents “compiled for law enforcement

  purposes” applies to documents that a federal agency compiled

  before the inception of the law enforcement investigation. Id. at


                                    19
  148-49. The Court held that the exception applied, even though a

  federal agency had initially compiled the documents for reasons

  unrelated to law enforcement, because the documents had later

  been recompiled for use in a law enforcement investigation at the

  time of the FOIA request. Id. at 153-55.

¶ 44   The Court’s statement “that the FOIA was not intended to

  supplement or displace rules of discovery” clarified that the right of

  a litigant to obtain documents through discovery does not

  determine whether those documents are also producible under

  FOIA. Id. at 153. The Court did not hold in John Doe Agency that a

  party in a civil case is barred from employing FOIA to obtain

  documents related to pending litigation against the agency to which

  the FOIA request is directed.

¶ 45   Even if, as Archuleta argues, CORA, like FOIA, “is

  fundamentally designed to inform the public about agency action

  and not to benefit private litigants,” a party’s rights under an open

  records act “are neither increased nor decreased by reason of the

  fact that [the party] claims an interest in [the subject record] greater

  than that shared by the average member of the public.” NLRB v.

  Sears, Roebuck & Co., 421 U.S. 132, 143 n.10 (1975) (emphasis


                                    20
  added). Further, while “[d]iscovery for litigation purposes is not an

  expressly indicated purpose of [FOIA],” Renegotiation Bd. v.

  Bannercraft Clothing Co., 415 U.S. 1, 24 (1974), the Supreme Court

  made that statement in addressing whether a party to an

  administrative proceeding may obtain an injunction to enforce a

  FOIA request in the face of specific statutory language that

  precludes “interruption[s] for judicial review” before the party

  exhausts its administrative remedies. Id. at 20-24.

¶ 46   In sum, the Supreme Court decisions that Archuleta cites do

  not stand for the position that a party may not employ an open

  records act request to obtain documents from a public entity

  against which the party is litigating.

¶ 47   We now turn to Archuleta’s argument that the inspection

  order is inconsistent with public policy.

                    3.   Archuleta’s Policy Argument

¶ 48   Archuleta warns that allowing civil litigants to use CORA for

  discovery purposes would “open the door to unlimited discovery

  against public entities subject to open records laws” and place “an

  excessive, undue and inequitable burden” on public entities. For

  example, Archuleta points out that a public entity must allow


                                    21
  inspection of a record requested under CORA within three working

  days (presumptively, with possible extensions for “extenuating

  circumstances”), § 24-72-203(3)(b), while the public entity would

  have thirty-five days to respond to document requests propounded

  under C.R.C.P. 16.1(k)(4)(B). She also asserts that affirming the

  inspection order would throw “the limits on discovery set forth in

  C.R.C.P. 16.1(k)(4) and 26(b)(2) . . . out the proverbial window.” We

  disagree based on the language of CORA.

¶ 49   Because our reading of CORA is consistent with the

  authorities discussed above, including the cases cited in Archuleta’s

  opening brief, we perceive that her complaint is with CORA itself.

  Her challenge to the inspection order cannot be squared with the

  General Assembly’s unambiguous declaration that “the public

  policy of this state [is] that all public records shall be open for

  inspection by any person at reasonable times, except as . . .

  specifically provided by law.” § 24-72-201 (emphases added). We

  do not see how a requestor’s status as a litigant would create a

  more “excessive, undue and inequitable burden” on an opposing

  party that is a public entity than the burden that CORA places on

  that entity when a nonlitigant seeks documents from the entity.


                                      22
¶ 50   If Archuleta is indeed concerned about the burden that CORA

  imposes on public entities, her remedy is a petition to the General

  Assembly to amend CORA. We are not at liberty to engraft an

  exception onto CORA that the General Assembly did not enact. See

  Sierra Club v. Billingsley, 166 P.3d 309, 317 (Colo. App. 2007).

  “Where the legislature could have chosen to restrict the application

  of a statute, but chose not to, we do not read additional restrictions

  into the statute.” Springer v. City & Cnty. of Denver, 13 P.3d 794,

  804 (Colo. 2000). “And we will not second-guess the policy

  preferences of the legislature.” Prairie Mountain Publ’g Co. v.

  Regents of Univ. of Colo., 2021 COA 26, ¶ 25, 491 P.3d 472, 477.

¶ 51   We further note that Archuleta’s argument would lead to the

  absurd situation in which a litigant seeking documents from a

  party-opponent under CORA would need to dismiss his or her

  pending action against the public entity without prejudice, submit a

  CORA request, and then refile the action after obtaining the

  requested documents. We must avoid interpreting CORA in a way

  that would lead to an absurd result. Denver Post Corp. v. Ritter, 255

  P.3d 1083, 1089 (Colo. 2011).




                                    23
          4.   Analogous Authorities from Other Jurisdictions

¶ 52   We now turn to analogous cases from other jurisdictions that

  have addressed the very issue presented here. Courts in other

  states have allowed an individual to obtain documents from a

  public entity under the state’s open records act even if the

  individual sought the documents in connection with pending

  litigation against the public entity, with one notable exception —

  where the act contained an explicit “pending litigation” exception.

  See, e.g., Kentner v. Ind. Pub. Emps.’ Plan, Inc., 852 N.E.2d 565, 575

  (Ind. Ct. App. 2006) (concluding that a plaintiff’s right to obtain

  documents under the Indiana Access to Public Records Act is

  “unaffected by his intended use of those documents and his alleged

  abuse of the . . . discovery process”); Konvalinka v. Chattanooga-

  Hamilton Cnty. Hosp. Auth., 249 S.W.3d 346, 361 (Tenn. 2008) (“A

  growing number of courts, construing public records statutes

  similar to ours, have decided that persons should not be denied

  access to public records solely because they are involved, or may be

  involved, in litigation with a governmental entity.”); Stevens v.

  Lemmie, 40 Va. Cir. 499, 1996 WL 33472511, at *11 (Dec. 10,

  1996) (“This Court finds no exception to [the Virginia FOIA] that


                                    24
  precludes its use where the information sought may become

  evidence in a pending or contemplated civil action.”).

¶ 53   The evolution of Michigan’s open records act is instructive. In

  1997, the Michigan Court of Appeals held that a plaintiff who had

  filed suit against a public entity could use Michigan’s version of

  FOIA to obtain documents pertaining to the suit. See Cent. Mich.

  Univ. Supervisory-Tech. Ass’n, MEA/NEA v. Bd. of Trs. of Cent. Mich.

  Univ., 567 N.W.2d 696, 697 (Mich. Ct. App. 1997). The court

  determined that the use of a FOIA request under such

  circumstances would be lawful, detecting no “conflict between the

  court rules and the [Michigan] FOIA.” Id. The court reasoned that

  “[t]he fact that discovery is available as a result of pending litigation

  between the parties does not exempt a public body from complying

  with the public records law.” Id. Accordingly, the court refused “to

  read into the FOIA the restriction that, once litigation commences, a

  party forfeits the right available to all other members of the public

  and is confined to discovery available in accordance with court

  rule.” Id.

¶ 54   In response to this decision, the Michigan legislature amended

  its state’s version of FOIA to add an exception for “[r]ecords or


                                     25
  information relating to a civil action in which the requesting party

  and the public body are parties.” Mich. Comp. Laws Ann.

  § 15.243(1)(v) (West 2022); see Seyler v. City of Troy, No. 297573,

  2011 WL 5374990, at *3 (Mich. Ct. App. Nov. 8, 2011) (unpublished

  opinion).

¶ 55   Vermont’s open records statute similarly explicitly bars public

  access to “[r]ecords that are relevant to litigation to which the public

  agency is a party of record, provided all such matters shall be

  available to the public after ruled discoverable by the court before

  which the litigation is pending, but in any event upon final

  termination of the litigation.” Vt. Stat. Ann. tit. 1, § 317(c)(14),

  (West 2022).

¶ 56   We are unaware of any case, from any jurisdiction lacking a

  “pending litigation” exception, holding that a public entity litigating

  against an individual is not required to respond to that individual’s

  open records act request while the litigation remains pending.

¶ 57   The Colorado General Assembly could have enacted a “pending

  litigation” exception — like the exceptions adopted in Michigan and

  Vermont — to bar litigants in pending cases against public entities

  from obtaining documents relevant to the litigation from the public


                                     26
  entity through a CORA request. But it did not do so. Accordingly,

  if Archuleta wishes to engraft a “pending litigation” exception onto

  CORA, she must do so by petitioning her state legislators. See

  Springer, 13 P.3d at 804; Sierra Club, 166 P.3d at 317.

¶ 58   In sum, our reading of CORA is in harmony with other states’

  interpretations of their open records laws in cases involving facts

  similar to those presented here.

         C.   The District Court Correctly Ordered Archuleta to
                   Provide the Requested Record to Roane

¶ 59   We now turn to our review of whether CORA permits Roane’s

  inspection of the documents in his request.

¶ 60   As explained above, Archuleta denied Roane’s request under

  exception c, stating that inspection was “prohibited by rules

  promulgated by the supreme court or by the order of any court.”

  § 24-72-204(1)(c). She asserted that the request was “prohibited by

  the Supreme Court’s order” in Martinelli and that it was further

  prohibited by the Rules of Civil Procedure that “set[] forth the

  requirements for any request for production of documents and

  things.”




                                     27
¶ 61       Having already dispensed with Archuleta’s Martinelli

  argument, we are left with the issue of whether the request violated

  any “rules promulgated by the supreme court” — the Colorado

  Rules of Civil Procedure. See Martinelli, 199 Colo. at 176-77, 612

  P.2d at 1093 (construing the “rules promulgated by the supreme

  court” as a reference to the rules of civil procedure). We disagree

  that the inspection order violates the Rules of Civil Procedure

  applicable to document requests.

¶ 62       Even if we were to determine that a CORA request would

  count as a request for production of documents, we do not find any

  Rule of Civil Procedure that bars the request. Under the simplified

  procedural rules that governed the underlying case, Roane was

  entitled to propound five requests for production of documents.

  C.R.C.P. 16.1(k)(4)(B). Even if we assume that the request was a

  request for production of documents under C.R.C.P. 16.1(k)(4)(B),

  which we are not deciding, Roane did not exceed the five-request

  limit.

¶ 63       Further, although Archuleta denied the request as not

  comporting with the discovery rules, as explained above, Roane was

  entitled to use CORA, as a distinct procedure from the production


                                      28
  of documents as part of discovery, to request the record. See

  Martinelli, 199 Colo. at 177, 612 P.2d at 1093. We find no language

  in Rule 34 that prohibits Roane’s CORA request. Because

  Archuleta points to no other rules that prohibit Roane’s inspection,

  we agree with the district court that Archuleta was required to grant

  the request.

                            III.   Conclusion

¶ 64   The inspection order is affirmed.

       JUDGE FOX and JUDGE FREYRE concur.




                                    29